TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2014



                                       NO. 03-11-00839-CR


                                Robert Lee Martin, Appellant

                                                 v.

                                    The State of Texas, Appellee




        APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND FIELD
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the order entered by the trial court denying Martin’s motion for

appointment of counsel to assist Martin in searching the DNA database. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because Martin is indigent and unable to pay costs,

no adjudication of costs is made.